DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 29-31 and 38-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Applicant’s election without traverse of claims 1-5, 13, 17, and 19 in the reply filed on 07/05/2022 is acknowledged.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schroll (US5989318) or, in the alternative, under 35 U.S.C. 103 as obvious over Schroll (US5989318) in view of Meschter (US20100124676).

Claim 1: Schroll teaches in figure 1 a method for transporting gas out of bubbles (Abstract teaches separating two phase stream into liquid water and gas. Since it teaches separating a two phase stream, there would necessarily be at least some bubbles present.), comprising:  	at least partially submerging a conduit into a foam and/or a bubble-containing liquid (Figure 1 shows the conduit is what is surrounding section 36, which is the gas passageway), wherein:  	the conduit comprises a porous wall portion, the porous wall portion comprising at least one submerged pore establishing a gaseous pathway from an external surface of the conduit, through the porous wall portion of the conduit, and to an internal gas passageway of the conduit (Figure 1 shows the gas passageway being 36, therefore the surrounding section 16 is considered to be a porous wall portion. 16 is taught to be a hydrophobic filter 16 that lets gas through in column 2 lines 60-67.),  	the at least one submerged pore is configured to restrict the transport of a liquid of the foam and/or the bubble-containing liquid through the wall portion (Column 3 lines 1-4 that the membrane 16 is coupled to an annular seal 33 to prevent water from entering and reaching the gas outlet port 33.), and  	gas from within bubbles of the foam and/or the bubble-containing liquid is transported from the bubbles, through the gaseous pathway, and into an interior of the conduit (Figure 1 shows the gas entering membrane 16 and into the gas passageway 36 to leave through the outlet 32.).
If Schroll does not teach the method is for removing gas from bubbles, Meschter is used to teach this limitation. Schroll teaches in column 1 lines 10-20 that fuel cell power plants require a water gas separation, which is what the device is being used for. Meschter teaches in [0004]-[0007] that fuel cells can produce bubbles and bubbles are very sensitive in devices such as power plants. It would have been obvious to one of ordinary skill before the effective filing date of the invention for the gas separation device of Schroll to receive bubbles as it is a part of fuel cells and power plants, and can therefore remove them within the liquid/gas separation device.
Claim 2: Schroll teaches the external surface of the conduit is non-wetting with respect to the liquid of the foam and/or the bubble-containing liquid (Membrane 16 is hydrophobic and therefore would be considered non-wetting.).
Claim 3: Schroll teaches the gas from within the bubbles merges with the gaseous pathway from the external surface of the conduit, through the porous wall portion of the conduit, and to the internal gas passageway of the conduit (Column 3 lines 50-63 teaches the gas passes through the membrane 16 which is the porous wall portion of the external surface of the conduit. The gas would then go inside and out through gas output port 32.). 32.).  
Claim 4: Schroll teaches the gas from within the bubbles further merges with the internal gas passageway of the conduit (Figure 1 shows a gas and water stream entering the device at 30. Any gas is then forced into the conduit surrounded by membrane 16.).  
Claim 5: Schroll teaches the gas from within the bubbles is further transported along the internal gas passageway of the conduit until the gas from within the bubbles enters a gaseous environment separate from the foam and/or bubble-containing liquid (This is the outlet 32 which leads outside the device.).  
Claim 13: Schroll teaches the liquid of the foam and/or bubble-containing liquid comprises an aqueous solution (Figure 1 teaches the liquid is water with gas.).  
Claim 17: Schroll teaches the external surface of the conduit comprises milliscale, microscale, and/or nanoscale features (Column 2 lines 23-30 that the hydrophobic membrane 16 can have a pore size of about 0.2 µm.).  
Claim 19: Schroll teaches the external surface of the conduit breaks a liquid/gas interface of a bubble and gas from within the bubble is transported through the milliscale, microscale, and/or nanoscale submerged pores (Column 3 teaches in lines 50-63 that the gas and liquid meets the hydrophobic membrane 16 that prevents water but allows gas to flow through, which means it is separating the liquid gas interface.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US3803810.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        08/23/2022